Filed 10/19/20 Marriage of Cunningham CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re Marriage of JENNIFER                                  2d Civil No. B300655
and JOHN PAUL                                             (Super. Ct. No. D372438)
CUNNINGHAM.                                                  (Ventura County)


JENNIFER CUNNINGHAM,

     Appellant,

v.

JOHN PAUL CUNNINGHAM,

     Respondent.



              Jennifer Cunningham purports to appeal from the
trial court’s postjudgment order denying her request to disqualify
the case evaluator and strike the custody evaluation he
submitted in her dissolution action.1 The court denied her

         1 Due
            to inadequacies in the appellate record, we take the
facts from Cunningham’s opening brief.
request on March 19, 2019. The denial was entered into the
minutes, and Cunningham received a copy of it the same day.
She filed her notice of appeal on September 12.
             Cunningham filed her notice of appeal well outside
the 60-day deadline to appeal. (See Cal. Rules of Court, rule
8.104.) Because she points to nothing in the record that would
permit tolling or extending that deadline (see Cal Rules of Court,
rules 8.108, 8.66), we have no jurisdiction to hear her appeal (In
re Marriage of Eben-King & King (2000) 80 Cal.App.4th 92, 107-
110). It is therefore dismissed. (Cal. Rules of Court, rule
8.104(b).)
             NOT TO BE PUBLISHED.




                                    TANGEMAN, J.
We concur:



             GILBERT, P. J.



             YEGAN, J.




                                2
         John R. Smiley, Judge

   Superior Court County of Ventura

    ______________________________

Jennifer Cunningham, in pro. per., for Appellant.

No appearance for Respondent.